Citation Nr: 0713674	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-38 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected urethritis.

2.  Entitlement to service connection for erectile 
dysfunction (ED) secondary to service-connected urethritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1954 to 
October 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In May 2006, following RO certification of this case to the 
Board, the RO received additional medical evidence from the 
veteran which was forwarded to the Board without a waiver of 
initial RO consideration of the evidence.  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action on his part is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on each claim.

Initially, the Board points out, as noted above, that, in May 
2006, the RO received additional medical evidence from the 
veteran consisting of a letter from his private physician, R. 
W. Bedinger, Jr., M.D./FACP.  Dr. Bedinger, in pertinent 
part, indicated that the veteran continued to have recurrent 
symptoms related to his service-connected urethritis over the 
years.  He noted that in 1995 the veteran experienced 
obstructive symptoms that required surgery, which resulted in 
the development of some ED.  While this evidence clearly 
bears on the question of the veteran's entitlement to an 
increased (compensable) rating for his service-connected 
urethritis as well as entitlement to secondary service 
connection for ED, the Board notes that this additional 
evidence has not been considered by the RO in connection with 
the current claims, and neither the veteran, nor his 
representative, has expressly waived initial RO consideration 
of the evidence.  Thus a remand for RO consideration of this 
evidence, in the first instance, and issuance of a 
supplemental SOC (SSOC) reflecting such consideration, is 
warranted.  See 38 C.F.R. § 19.31, 19.37 (2006).  

The Board further notes that the veteran has not been 
afforded a VA examination for his service-connected 
urethritis since September 2003, and the letter received in 
May 2006 from the veteran's private physician indicates a 
possible increase in symptoms.  The Board finds that to 
ensure that the record reflects the current severity of his 
service-connected urethritis, that a contemporaneous 
examination is warranted, with findings responsive to all 
applicable rating criteria.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the veteran 
with a thorough and contemporaneous medical examination) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  The examination should include a review 
of the veteran's claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology related to the service-connected urethritis, 
as well as any significant pertinent interval medical history 
since his last VA examination in September 2003.  

In addition, Dr. Bedinger noted that obstructive symptoms in 
1995 required transurethral resection of the prostate (TURP), 
which resulted in development of some ED.  The Board points 
out that the September 2003 VA examiner also opined that the 
veteran's ED was secondary to TURP; however, the examiner did 
not opine whether TURP was related to the veteran's service-
connected urethritis.  Secondary service connection may be 
granted for a disability which is proximately due to or the 
result of an established service-connected condition, or when 
a service connected disorder aggravates another disability.  
38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  With this in mind, the Board finds that a VA medical 
examination and opinion, based on full consideration of the 
veteran's documented medical history and claims file, which 
addresses the question of whether the veteran's current ED is 
medically related to his service-connected urethritis, is 
needed to fairly resolve this claim on appeal.  

The Board points out that a medical determination as to the 
severity of the veteran's service-connected urethritis and 
whether secondary service connection for erectile dysfunction 
is warranted is especially important in this particular 
instance because the veteran also has significant 
genitourinary conditions that are not service-connected 
including prostate cancer and status post radical 
prostatectomy.  The Board emphasizes that if it is not 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
veteran's service-connected disability.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so).  

Accordingly, the RO should arrange for the veteran to undergo 
VA genitourinary examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examinations, 
without good cause, may result in a denial of the claims on 
appeal.  38 C.F.R. § 3.655 (2006). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding medical records pertaining to the veteran's 
genitourinary conditions at the Richmond VAMC from September 
2004 to the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
also points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records must continue until either the records 
are received, or notification is provided that further 
efforts to obtain such records would be futile.  See 38 
C.F.R. § 3.159(c)(1).

The RO should also request that the veteran provide specific 
authorization to enable it to obtain all records of his 
treatment and/or evaluation for genitourinary conditions by 
R.W. Bedinger, Jr., M.D./FACP at 7702 Parham Road, Suite 205, 
Richmond, Virginia, 23294.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Richmond VAMC copies of all outstanding 
medical records pertaining to the 
veteran's genitourinary conditions, from 
September 2004 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities. 

2.  The RO should request that the 
veteran provide authorization to enable 
it to obtain all records of his treatment 
and/or evaluation for genitourinary 
conditions by R.W. Bedinger, Jr., 
M.D./FACP at 7702 Parham Road, Suite 205, 
Richmond, Virginia, 23294.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA genitourinary 
examination, by a physician, at an 
appropriate VA facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
and reviewed by the physician designated 
to examine the veteran.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
set forth all examination findings, along 
with the rationale for the conclusions 
reached.

(a) The examiner should determine the 
current nature and severity of the 
veteran's service-connected urethritis.  
The RO should provide the examiner with 
the specific criteria in 38 C.F.R. § 
4.115a (2006), under categories titled 
"voiding dysfunction," "urinary 
frequency," and "obstructed voiding" so 
the examiner can address the veteran's 
corresponding manifestations, if any.  
The examiner should render an opinion as 
to whether the veteran's bladder outlet 
obstruction that led to the TURP is 
related to his service-connected 
urethritis.  In addition, the examiner, 
to the extent possible, should 
distinguish the symptoms of the service-
connected urethritis from those 
attributable to any nonservice-connected 
genitourinary conditions identified; 
however, if it is not medically possible 
to do so, the examiner should clearly 
state that for the record.
 
(b) With respect to the veteran's 
diagnosed erectile dysfunction, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e. there is at least a 50 percent 
probability) that such disability (a) was 
caused by, or (b) is aggravated (worsened 
beyond normal progression) by the 
veteran's service-connected urethritis.  
If the service-connected urethritis 
aggravates the veteran's erectile 
dysfunction, the examiner should identify 
the percentage of disability which is 
attributable to the aggravation, if 
possible.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
(to include the evidence submitted 
directly to the Board in May 2006) and 
legal authority.

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



